Citation Nr: 0839066	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-35 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1978 to October 1991.  This matter is before the 
Board of Veterans' Appeal (Board) on appeal from a December 
2005 rating decision by the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  In his November 
2006 VA Form-9, the veteran requested a Travel Board hearing; 
in September 2008, he withdrew the request.  On October 27, 
2008, the veteran's representative stated in written 
argument:

"This case was never sent to the local AMVETS 
representative at the Seattle RO.  Veteran was not given 
the opportunity to prepare a 646.  This case came to my 
attention today for action, to prepare a[n] Informal 
Hearing Presentation.  Additionally, on the Appeal 
Certification worksheet, all the VA Form 646 blocks are 
blank.  Recommend that the Form 8 be voided and the 
claim be returned to the [RO] for processing in the 
correct order."

The Board found that a VA Form 646 was annotated as follows 
in September 2008:

"AMVETS is not able to provide 646 statements for any 
of their clients in Washington State for the foreseeable 
future.  Their State service Director requests that the 
VA forward all AMVETS appeals directly to BVA without 
request for a 646."

Notably, the RO has complied with the specific request of the 
veteran's local representative.


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat.

2.  PTSD has been diagnosed; however, there is no credible 
supporting evidence corroborating that the veteran was 
exposed to a stressor event in service.
CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Via a letter in July 2005, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letters informed the veteran that he should submit any 
medical evidence pertinent to his claim.  Although complete 
VCAA notice was not provided to the veteran prior to the 
initial adjudication in this matter, he has had ample 
opportunity to supplement the record and to participate in 
the adjudicatory process following notice.  The claim was 
reajudicated after all essential notice was given.  See 
September 2008 supplemental statement of the case.  The 
veteran is not prejudiced by any notice deficiency, including 
in timing, earlier in the process.

The veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)).  A December 2006 letter 
provided such notice.  As noted above, the claim was 
thereafter readjudicated.  Regardless, this decision denies 
service connection, and neither the rating of a disability 
nor the effective date of an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by any 
timing defect as to this notice.  

The veteran's service treatment and personnel records are 
associated with his claims file, as are VA treatment records.  
As there is no credible corroborating of a stressor event to 
support a diagnosis of PTSD, the Board finds that a medical 
examination to determine whether the veteran has PTSD based 
on a stressor event in service is not necessary.  See 
38 C.F.R. § 3.159(c)(4).  The veteran was sent letters in 
July, September and October 2005, and in December 2006 
requesting detailed information regarding stressor events the 
veteran alleged he experienced in service.  He did not 
respond to such letters.  In September 2008 he stated that he 
had no further evidence or information to provide.  

The "duty to assist" the veteran in development of facts 
pertinent to his claims is not a "one-way street."  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Where critical 
development (i.e., for corroborating evidence of a stressor 
event in service) cannot proceed without information 
presumably in the veteran's possession (based on his 
allegations) he "may not passively sit by under 
circumstances where his cooperation is essential in obtaining 
the putative evidence".  See Wood, 1 Vet. App. at 193.

The Board is satisfied that the RO has complied with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  As he has not provided sufficient 
information to allow for verification of his alleged stressor 
events in service, the Board has no alternative but to base 
the instant decision on the evidence that is already of 
record.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's service personnel records show he had Southwest 
Asia service.  There is no indication in the records that he 
engaged in combat.  His service treatment records do not show 
any psychiatric complaints, symptoms, diagnosis, or 
treatment.

2003 to 2008 VA treatment records show a diagnosis of, and 
ongoing treatment, for PTSD (as well as alcohol addiction).

In an April 2006 statement, the veteran related that he was a 
track vehicle mechanic in Saudi Arabia, Kuwait and Iraq for 
about nine months.  He indicated that he was involved in 
hostile action and that he saw many tanks and people get 
blown.  He stated that he was involved in approximately 20 
firefights in Kuwait and Iraq, and that he saw approximately 
600 dead people.  He was asked to provide more detailed 
information; he did not respond to the request. 

As noted, postservice medical evidence shows that the veteran 
has a diagnosis of PTSD.  However, that of itself is 
insufficient to establish service connection for such 
disability.  What is also needed is credible evidence that a 
stressor event in service actually occurred (and that PTSD is 
diagnosed based on such stressor).  38 C.F.R. § 3.304(f).  
Since official records do not show that the veteran engaged 
in combat, there must be corroborative supporting evidence of 
an alleged stressor event in service.  See Cohen, 10 Vet. 
App. at 128.

The veteran's alleged stressor events in service, i.e., that 
he participated in about  20 firefights, witnessed tanks and 
people blown up, and observed approximately 600 casualties 
are of a verifiable nature, if they occurred.  The RO has 
repeatedly asked the veteran to provide sufficient details of 
these alleged stressors to allow for verification.  He has 
not provided such details.  The information he has provided 
is simply too vague to permit verification, and the record 
does not otherwise contain corroborative evidence.  
Consequently, particularly in light of his inability to 
recall any details of what should be eminently memorable 
(alleged to have caused psychic trauma) events, his accounts 
are simply deemed not credible.  

The diagnoses of PTSD in the record are based on the 
veteran's self-reported history of stressor events that are 
unverified (and, as noted, never described in sufficient 
detail to allow for verification).  His own 
statements/assertions to the effect that he has PTSD due to 
traumatic events in service are not competent evidence.  As a 
layperson, he lacks the requisite training to provide a 
competent opinion regarding medical diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Without corroborative supporting evidence of an alleged 
stressor event in service, and with no diagnosis of PTSD 
based on a corroborated stressor event in service, the 
regulatory criteria for establishing service connection for 
PTSD are not met.  The preponderance of the evidence is 
against this claim and it must be denied.


ORDER

Service connection for PTSD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


